Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Advisory Action
Before the Filing of an Appeal Brief
Continuation of 12 does NOT place the application in condition for allowance because the Applicants’ arguments filed on 05/28/2019, have been fully considered but they are not found to be persuasive.
Claim Rejections - 35 USC § 103-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manara (Clin. Cancer Res., 2010, 16(2), 530-540, cited in the previous Office action), in view of Elsner (WO2010062571A1, published 06/03/2010, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 08/07/2020.
Response to the Applicants’ Arguments/Declarations
The Applicants’ reiteration of previous arguments (see page 2, foot note #1 of Remarks filed on 12/07/2020), have been fully considered but they are not found to be persuasive.
This is because the arguments are reiterations of previously made arguments that have been previously addressed. The Examiner, therefore, applies the same response hereto.
§ IA (pages 2-5 of Remarks)
Applicants argue on the grounds of what appears to be the Applicants’ position alleging that an artisan of the ordinary skill would not have had a reasonable expectation of success with respect to replacing NVP-BEZ235 of Manara with compound 231 of Elsner, because: i) Manara discloses that the dual PI3K/mTOR inhibitory activity of compound NVP-BEZ235 is required for EWS-ETS therapy; ii) compound 231 of Elsner lacks PI3K inhibitory activity; and iii) Manara discloses that rapamycin does not exhibit PI3K inhibitory activity. Applicants cite: i) Tsuji et al Oncotarget, 2017, 8(43), 74688-74702); ii) Maira et al (Mol Cancer Ther, 2008, 7(7), 1851-1863); and iii) the declaration of Dr. Shuichan Xu, hereinafter, “Dr. Xu”), in support of the Applicants’ allegation. Please see pages 2-5 of Remarks filed on 12/07/2020, under the title “There is no reasonable expectation of success at least because Manara teaches dual PI3K/mTOR kinase inhibitory activity is required for sarcoma therapy, but compound 231 of Elsner lacks PI3K kinase activity”.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the arguments are reiterations of previously made arguments that have been previously addressed (see pages 2-4 of Remarks filed on 06/15/2020 and pages 9-10 of Office action mailed on 08/07/2020). The Examiner, therefore, applies the same response hereto.
DECLARATION
The declarations of Dr. Xu (see pages 2-3), filed on 12/07/2020, states that: i) Manara discloses that the dual PI3K/mTOR inhibitory activity of compound NVP-BEZ235 is required for EWS-ETS therapy; and ii) compound 231 of Elsner lacks PI3K inhibitory activity. In view of the declarant’s allegation, the declarant contends that an artisan of the ordinary skill would not have had a reasonable expectation of success with respect to replacing NVP-BEZ235 of Manara with compound 231 of Elsner. Please see pages 2-3, ¶s 6-10 of the declaration.
 Dr. Xu’s declaration have been fully considered but they are not found to be persuasive. 
This is because Dr. Xu’s declaration appears to be essentially the same arguments set forth above (see pages 2-5 of Remarks filed on 12/07/2020), which are reiterations of previously made arguments that have been previously addressed (see pages 2-4 of Remarks filed on 06/15/2020 and pages 9-10 of Office action mailed on 08/07/2020). The Examiner, therefore, applies the same response hereto.
Non-Statutory Obviousness-Type Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
U.S. Patent Application No. 13/803,317
The provisional rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 13/803,317 (reference application) in view of Manara (Clin. Cancer Res., 2010, 16(2), 530-540), is maintained for the reasons of record set forth in the previous Office action mailed on 08/07/2020.
Response to the Applicants’ Arguments
§ II (1), page 5 of Remarks
Applicants argue alleging that instant claims 1-6 are not obvious over the reference application in view of Manara because Manara discloses that the dual PI3K/mTOR inhibitory activity of compound NVP-BEZ235 is required for EWS-ETS therapy, whereas compound 231 of Elsner lacks PI3K inhibitory activity. Applicants cite the declaration of Dr. Xu, in support of the Applicants’ allegations. Please see page 5 of Remarks filed on 12/07/2020.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
 This is because arguments are similar to the Applicants’ response to the rejections under pre-AIA  35 U.S.C. 103(a) above. The Examiner, therefore, applies the same responses hereto.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
U.S. Patent Application No. 13/803,305
The provisional rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 13/803,305 (reference application) in view of Manara (Clin. Cancer Res., 2010, 16(2), 530-540), is maintained for the reasons of record set forth in the previous Office action mailed on 08/07/2020.
Response to the Applicants’ Arguments
§ II (2), page 6 of Remarks
Applicants argue alleging that instant claims 1-6 are not obvious over the reference application in view of Manara because Manara discloses that the dual PI3K/mTOR inhibitory activity of compound NVP-BEZ235 is required for EWS-ETS therapy, whereas compound 231 of Elsner lacks PI3K inhibitory activity. Applicants cite the declaration of Dr. Xu, in support of the Applicants’ allegations. Please see page 6 of Remarks filed on 12/07/2020.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because arguments are similar to the arguments in § II (1) above. The Examiner, therefore, applies the same responses hereto.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
U.S. Patent Application No. 13/803,061
The provisional rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 13/803,061 (reference application) in view of Manara (Clin. Cancer Res., 2010, 16(2), 530-540), is maintained for the reasons of record set forth in the previous Office action mailed on 08/07/2020.
Response to the Applicants’ Arguments
§ II (3), pages 6-7 of Remarks
Applicants argue alleging that instant claims 1-6 are not obvious over the reference application in view of Manara because Manara discloses that the dual PI3K/mTOR inhibitory activity of compound NVP-BEZ235 is required for EWS-ETS therapy, whereas compound 231 of Elsner lacks PI3K inhibitory activity. Applicants cite the declaration of Dr. Xu, in support of the Applicants’ allegations. Please see pages 6-7 of Remarks filed on 12/07/2020.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because arguments are similar to the arguments in § II (1) above. The Examiner, therefore, applies the same responses hereto.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

U.S. Patent No. 8,110,578
The rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 14-28 of U.S. Patent No. 8,110,578 (reference patent), in view of Manara (Clin. Cancer Res., 2010, 16(2), 530-540), is maintained for the reasons of record set forth in the previous Office action mailed on 08/07/2020.
Response to the Applicants’ Arguments
§ II (4), pages 7-8 of Remarks
Applicants argue alleging that instant claims 1-6 are not obvious over the reference application in view of Manara because Manara discloses that the dual PI3K/mTOR inhibitory activity of compound NVP-BEZ235 is required for EWS-ETS therapy, whereas compound 231 of Elsner lacks PI3K inhibitory activity. Applicants cite the declaration of Dr. Xu, in support of the Applicants’ allegations. Please see pages 7-8 of Remarks filed on 12/07/2020.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because arguments are similar to the arguments in § II (1) above. The Examiner, therefore, applies the same responses hereto.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
U.S. Patent No. 8,686,135
The rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,686,135 (reference patent), in view of Manara (Clin. Cancer Res., 2010, 16(2), 530-540), is maintained for the reasons of record set forth in the previous Office action mailed on 08/07/2020.
Response to the Applicants’ Arguments
§ II (5), page 8 of Remarks
Applicants argue alleging that instant claims 1-6 are not obvious over the reference application in view of Manara because Manara discloses that the dual PI3K/mTOR inhibitory activity of compound NVP-BEZ235 is required for EWS-ETS therapy, whereas compound 231 of Elsner lacks PI3K inhibitory activity. Applicants cite the declaration of Dr. Xu, in support of the Applicants’ allegations. Please see page 8 of Remarks filed on 12/07/2020.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because arguments are similar to the arguments in § II (1) above. The Examiner, therefore, applies the same responses hereto.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629




/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629